DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 48, the claim recites the term “integral”, where the definition of integral is unclear and indefinite, as it could be referring to the user interface being permanently attached to the vehicle, or it could be referring to the user interface being integrated into the vehicle system, where a remote control, for example, would be electrically coupled to the vehicle and would therefore be integrated.  It is noted that paragraph 0049 gives an example of “integral” that the user interface is permanently attached within the vehicle.  For examination purposes, the claim was interpreted as though the user interface is permanently attached within the vehicle.  
Claim 38 recites the limitation "activation data" in line 2.  It is unclear if this is the same “at least one of activation data” introduced in claim 34, rendering the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 39, the claim recites that “the parked state in the secondary parked mode for a particular vehicle component differs from the parked state in the primary parked mode”, while claim 34 recites that “the primary parked mode specifies a first set of vehicle components and the secondary parked mode specifies a second set of vehicle components, wherein components in the first set are different than components in the second set; and actuate the first or second set of vehicle components from an in-use state to a parked state based on the activated parked mode”.  Claim 39 does not further limit independent claim 34, as claim 34 already recites that the parked state in the secondary parked mode for a particular vehicle component differs from the parked state in the primary parked mode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-39, 42-43, 46, and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geissenhoener (US 20150088404; already of record from IDS).
In regards to claim 34, Geissenhoener discloses of a system comprising a controller (Abstract) programmed to: 
activate a primary parked mode or a secondary parked mode for a vehicle based on at least one of activation data from a user interface device in communication with the vehicle or vehicle position data, wherein the primary parked mode specifies a first set of vehicle components and the secondary parked mode specifies a second set of vehicle components, wherein components in the first set are different than components in the second set (Para 0032-0034, 0013, Fig 2; where the primary parked mode is where the added-convenience loads are turned off due to the vehicle being locked or a timer expiring, and the secondary parked mode is where the drive motor is turned off but the added-convenience loads continue to operate); and 
actuate the first or second set of vehicle components from an in-use state to a parked state based on the activated parked mode (Fig 1 Parts 18, 20, 22, 24, Para 0033-0034).
In regards to claim 35, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to actuate each vehicle component in the first or second set of vehicle components from the parked state to the in-use state upon termination of the secondary parked mode (Para 0033, 0021).
In regards to claim 36, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to actuate a portion of the vehicle components in the first or second set of vehicle components from the parked state to the in-use state upon termination of the primary parked mode (Fig 2 Parts S10, S20, 32, Para 0032, 0034; where the pressing of button 32 terminates the primary parking mode).
In regards to claim 37, Geissenhoener discloses of the system of claim 34, wherein the secondary parked mode is terminated upon detection of a termination event, the termination event including at least one of a user return to the vehicle, the vehicle being unlocked, and the user seated in a seat of the vehicle (Para 0021, 0033).
In regards to claim 38, Geissenhoener discloses of the system of claim 34, wherein the secondary parked mode is terminated based on activation data from the user interface device (Para 0034; remote control).
In regards to claim 39, Geissenhoener discloses of the system of claim 34, wherein, the parked state in the secondary parked mode for a particular vehicle component differs from the parked state in the primary parked mode (Para 0033-0034).
In regards to claim 42, Geissenhoener discloses of the system of claim 34, wherein the user interface device is configured to transmit a user input, including the activation data, to the controller (Para 0034).
In regards to claim 43, Geissenhoener discloses of the system of claim 42, wherein the user input further includes an instruction to control a vehicle component (Para 0034).
In regards to claim 46, Geissenhoener discloses of the system of claim 34, wherein the user interface device is separable from the vehicle (Para 0034; remote control).
In regards to claim 50, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to receive data indicating user interactions with vehicle components in the parked state (Para 0033-0035).
In regards to claim 51, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to receive the set of vehicle components for the secondary parked mode from a user input (Para 0033-0035; where all of the added-convenience systems are kept active and the drive motor is shut off when the user input of leaving a seat is detected).
In regards to claim 52, Geissenhoener discloses of the system of claim 34, wherein the controller is further programmed to receive the parked state of each vehicle component specified by the secondary parked mode from a user input (Para 0033-0035; where all of the added-convenience systems are kept active and the drive motor is shut off when the user input of leaving a seat is detected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Oesterling (US 2016/0264097).
In regards to claim 40, Geissenhoener discloses of the system of claim 34.
However, Geissenhoener does not specifically disclose that the controller is further programmed to activate the secondary parked mode based on the vehicle position data indicating the vehicle is within a distance of one or more predetermined destinations.
Oesterling, in the same field of endeavor, teaches of the controller is further programmed to activate the secondary parked mode based on the vehicle position data indicating the vehicle is within a distance of one or more predetermined destinations (Para 0033, 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the controller is further programmed to activate the secondary parked mode based on the vehicle position data indicating the vehicle is within a distance of one or more predetermined destinations, as taught by Oesterling, in order to allow for the vehicle to determine if a vehicle needs to be looked or if a horn needs to be sounded according to the current location of the vehicle (Oesterling Para 0033).
In regards to claim 41, Geissenhoener in view of Oesterling teaches of the system of claim 40, wherein the distance is determined based on an urbanization categorization of the predetermined destination, wherein the urbanization categorization is one of urban, suburban, or rural (Oesterling Para 0033, 0035, Abstract; where the exempt locations are predetermined and can include an urbanization category).
The motivation of combining Geissenhoener and Oesterling is the same as that recited in claim 40. 
Claim 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Cho (US 2014/0077931).
In regards to claim 44, Geissenhoener discloses of the system of claim 34.  
However, Geissenhoener does not specifically disclose that the user interface device includes a primary portion and a secondary portion, and the user interface device is configured to transmit a user input indicating selection of the primary portion or the secondary portion to the controller.
Cho, in the same field of endeavor, teaches of the user interface device includes a primary portion and a secondary portion, and the user interface device is configured to transmit a user input indicating selection of the primary portion or the secondary portion to the controller (Fig 2 Parts 112 and 114, Para 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the user interface device includes a primary portion and a secondary portion, and the user interface device is configured to transmit a user input indicating selection of the primary portion or the secondary portion to the controller, as taught by Cho, in order to allow for the desired locking or unlocking of the vehicle to be performed from a distance (Cho Para 0017).
In regards to claim 45, Geissenhoener in view of Cho teaches of the system of claim 44, wherein the user input from the primary portion includes an instruction to control a vehicle component, and the user input from the secondary portion includes the activation data and an instruction to control the vehicle component (Cho Fig 2 Parts 112 and 114, Para 0049; where if the unlock button is pressed then an instruction is sent to unlock the doors, regardless of if the doors are already unlocked, and if the lock button is pressed, an instruction is sent to lock the doors and the activation data to activate the primary park is sent according to Geissenhoener S18 and S20).
The motivation of combining Geissenhoener and Oesterling is the same as that recited in claim 44. 
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of PR Newswire (“Apple Watch Car Starter and Vehicle Management App Announced byConnect2Car”).
In regards to claim 47, Geissenhoener discloses of the system of claim 46.  
However, Geissenhoener does not specifically disclose that the user interface device is a wearable device.
PR Newswire, in the same field of endeavor, teaches of the user interface device is a wearable device (“A vehicle key fob is a good candidate of what can be replaced with a wearable technology such as the Apple Watch as a digital key fob because the apple watch will save you the hassle of reaching out for your keys or phone to unlock the door”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 46, as taught by Geissenhoener, to include the user interface device is a wearable device, as taught by PR Newswire, in order to save the hassle of reaching for keys or a phone to unlock a door ( PR Newswire “A vehicle key fob is a good candidate of what can be replaced with a wearable technology such as the Apple Watch as a digital key fob because the apple watch will save you the hassle of reaching out for your keys or phone to unlock the door”).
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Nissan USA (“2014 Altima Sedan Owner’s manual”).
In regards to claim 48, Geissenhoener discloses of the system of claim 34, wherein the user interface device is integral with the vehicle.
Nissan USA, in the same field of endeavor, teaches of the user interface device is integral with the vehicle (Page 3-5 and 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the user interface device is integral with the vehicle, as taught by Nissan USA, in order to allow the doors to be locked and unlocked without a key (Nissan USA Page 3-5 and 3-6).
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Yamaguchi (EP 1820700; already of record from IDS).
In regards to claim 49, Geissenhoener discloses of the system of claim 34.  
However, Geissenhoener does not disclose specifically that the controller is further programmed to activate the secondary parked mode on one side of the vehicle based on a first user input to the user interface device and to activate the secondary parked mode on the other side of the vehicle based on a second user input to the user interface device.
Yamaguchi, in the same field of endeavor, teaches of the controller is further programmed to activate the secondary parked mode on one side of the vehicle based on a first user input to the user interface device and to activate the secondary parked mode on the other side of the vehicle based on a second user input to the user interface device (Para 0016, 0027-0028; where it would be obvious to one of ordinary skill in the art to activate a blinker a lever is typically pushed up or down to activate the blinkers to the left or the right; the blinkers could be an added-convenience load of Geissenhoener).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the controller is further programmed to activate the secondary parked mode on one side of the vehicle based on a first user input to the user interface device and to activate the secondary parked mode on the other side of the vehicle based on a second user input to the user interface device, as taught by Yamaguchi, in order to allow the turning signals to be supplied power when there is no person in the vehicle (Yamaguchi Para 0028-0029).  
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissenhoener in view of Tomik et al. (2013/0066525; hereinafter Tomik; already of record from IDS).
In regards to claim 53, Geissenhoener discloses of the system of claim 34.  
However, Geissenhoener does not disclose specifically that the set of vehicle components specified by the secondary parked mode includes a steering wheel.
Tomik, in the same field of endeavor, teaches of the set of vehicle components specified by the secondary parked mode includes a steering wheel (Para 0032, 0040, Part 245, 205; where the steering input sensor is capable of detecting if a driver is present, therefore causing it to be in a braking state different from the driving state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 34, as taught by Geissenhoener, to include the set of vehicle components specified by the secondary parked mode includes a steering wheel, as taught by Tomik, in order to determine if a person is within the vehicle or if an attempt to drive the vehicle has been made while in idle mode (Tomik Para 0040).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/30/2021